Citation Nr: 1241488	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico, that denied the above claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran contends that his bilateral hearing loss is due to his exposure to extreme artillery noises during his annual training while serving in the National Guard for 14 years.  See May 2009 statement; August 2009 substantive appeal.

As noted previously, the Veteran served on active duty from June 1968 to June 1970.  His service treatment records are negative for complaints, treatment, or diagnoses referable to hearing difficulty.  His entrance and separation reports of medical examination do not show a hearing loss disability as defined by 38 C.F.R. § 3.385, nor do such tests reveal any clear degradation in auditory acuity during service.

Following active service, available Army National Guard service treatment records include a July 1986 periodic examination and an April 1991 examination, which document right ear hearing loss disability under 38 C.F.R. § 3.385. 

In this case, complete personnel records of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (IDT) have not been obtained.  As such, it remains unclear what extent of exposure to acoustic trauma during the Veteran's reportedly 14 years of Army National Guard duty occurred during periods of active service under 38 C.F.R. § 3.6.  

On remand, all personnel records from the Veteran's unit, including a complete points summary (the dates the Veteran was on ACDUTRA, IDT and active duty) for service in the Army National Guard should be obtained.  

Following the completion of the foregoing development, and if the records are available, the Veteran should be afforded a VA examination, and the information as to the extent and duration of noise exposure of the Veteran during ACDUTRA and IDT should be provided to the VA examiner so that it may be considered in rendering an opinion as to the etiology of the current bilateral hearing loss.



Accordingly, the case is REMANDED for the following:

1. The RO shall conduct an exhaustive search in order to secure a listing of the Veteran's periods of ACDUTRA and IDT dates.

Such efforts must include contacting the Veteran asking that he provide the approximate dates and locations of his ACDUTRA and IDT.  He should also be requested to submit copies of all documents in his possession, such as pay documents, duty orders, line of duty determinations, etc., that may be capable of substantiating the nature and duration of his ACDUTRA and IDT.

Efforts must also include contacting the Veteran's National Guard unit so as to obtain a complete points summary (the dates the Veteran was on ACDUTRA, IDT and active duty) for the Veteran's service in the Army National Guard.

All records obtained shall be associated with the claims file.  A negative response shall be documented in the file and communicated to the Veteran.

2 If such records are located, the RO shall then schedule the Veteran for a VA examination so as to ascertain the precise nature and etiology of his asserted bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  
After the completion of the examination and review of the record, the examiner is requested to opine as to the following:

(a)  Is it at least as likely as not that the Veteran's current bilateral hearing loss disability had its onset in service, had its onset in the year immediately following active service, or is the result of acoustic trauma sustained during active duty from 1968 to 1970?

(b)  Is it at least as likely as not that the Veteran's current bilateral hearing loss disability had its onset during his periods of ACDUTRA or IDT, or is the result of acoustic trauma sustained during such periods of service? 

In addressing the above inquiries, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

If the examiner is unable to provide the necessary opinions without resorting to speculation, he or she must provide reasons for this inability, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.
3 The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4 The RO will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


